Title: From George Washington to Edmund Randolph, 25 June 1794
From: Washington, George
To: Randolph, Edmund


               (Private)
               Dear SirMount Vernon June 25th 1794.
               Monday’s Post brought me your letter of the 18th instant, with its enclosures.
               The Minister of his Britanic Majesty seems more disposed to be captious than conciliatory. Whether it proceeds from his ideas of policy—the advice of his councellers—or a natural petulance of temper, remains to be developed.
               The enclosed letter from a Mr Reuben Harvey, is similar to one I recd from him some time ago, and which I either gave, or intended to give, to you. Do, as shall appear to you right with them.
               I shall endeavor to be back by the time I allotted before I left Philadelphia, if I am able—but an exertion, to save my horse and self from falling among rocks at the lower Falls of the Potomac (whither I went on Sunday morning to see the Canal & Locks) has wrenched my back in such a manner as to prevent my riding—and, hitherto, has defeated the purposes for which I came home. My stay here will only be until I can ride with ease & safety, whether I accomplish my own business or not. I am sincerely and Affectionately Yrs
               
                  Go: Washington
               
            